DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: In the specification, paragraph 0001, line 2, after the phrase “U.S. Patent Application No. 15/207,025 filed on July 11, 2016” insert -- , now U.S. Patent No. 10,632,411 B2 --. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-29, 31, 32 and 38-40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Niakan et al (2007/0175192 A1).
Regarding to claim 21, Niakan et al teach an air filtering apparatus (36 in Fig. 1) comprising a filter medium of one or more filter media layers (16 & 18) for removing contaminants from an airstream (see dark air stream arrow) and a frame (70 in Fig. 3) for supporting the filter medium (16 & 18).
Regarding to claims 22 and 23, Niakan et al show in Figure 1 that at least one screen comprising a rigid material as a mesh layer is coupled with the filter medium (16 & 18) (paragraphs 0012 & 0013).
Regarding to claim 24, Niakan et al show in Figure 1 that at least one screen comprising a first screen (12) and a second screen (14) disposed on opposite sides of the filter medium (16 & 18).
Regarding to claims 25 and 26, Niakan et al show in Figure 3 that the frame (70) is configured to couple or to mold the first screen (12) and the second screen (14) with the filter medium (16 & 18).
Regarding to claims 27-29, 31 and 32, Niakan et al teach one or more media layers including a fiber density that increases in the direction of the airstream, or the second media layer comprising a fiber density greater than a fiber density of the first media layer (see paragraphs 0024-0026, 0031 and 0032) to optimize the filtration efficiency of the filter medium.
Regarding to claims 38-40, Niakan et al teach the air filter frame coupled with a wire support as a wire screen to support the filter medium from the force of airstream passing through (see paragraph 0039).
Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
15.	Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Niakan et al (2007/0175192 A1) in view of Mihayiov et al (6,979,361 B2).
16.	Claim 30 calls for the combination of one or more media layers comprising different colors indicating air flow through the filter media.  Mihayiov et al disclose .
17.	Claims 33-37 are rejected under 35 U.S.C. 103 as being unpatentable over Niakan et al (2007/0175192 A1) in view of Rivera et al (2002/0100264 A1).
18.	Regarding to claims 33-37 calling for the frame having multiple elongate sections and corner sections configured to support perimeter edges of the filter medium, Rivera et al disclose a filter frame (Figure 5) comprising multiple elongate sections (18) and corner sections (16) wherein the corner sections (16) are configured to slidably retain the ends of the elongate sections to support the perimeter edge of the filter medium (14).  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the filter frame of Niakan et al to have multiple elongate sections and corner sections to accommodate the medium as taught by Rivera et al since it is well known in the art that a filter frame with multiple sections would easily facilitate the assembly and disassembly of the filter apparatus so that the filter medium can be changed out for life or routine maintenance.
Conclusion
19.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        May 12, 2021